Citation Nr: 1107780	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-28 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, right (dominant) upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity.

6.  Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with depressed mood.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and August 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Detroit, Michigan, and St. Petersburg, Florida, respectively.  
The Veteran moved during the course of this appeal.  The St. 
Petersburg, Florida, RO is presently handling his claim.

The Veteran requested a Travel Board hearing by way of his August 
2007 VA Form 9.  The hearing was scheduled first at the time of 
the Veteran's move, and therefore, rescheduled for a date in 
December 2009.  The Veteran failed to appear for the hearing, and 
has not provided a reason or requested a new hearing.  Thus, his 
August 2007 hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

Diabetes and Peripheral Neuropathy

A review of the record reveals that the most recent VA 
examinations relating to the Veteran's diabetes mellitus and his 
upper and lower extremity peripheral neuropathy were in November 
and December 2005, respectively, which is more than five years 
ago.  In February 2007, he submitted a written statement 
indicating that his disabilities had worsened.  Also, VA 
treatment records show ongoing treatment and some emergency room 
and hospital visits.  A new examination is clearly warranted in 
order to assess the current severity of these disabilities.

It appears that the RO requested a new examination in June 2007, 
but the Veteran moved and the examination was cancelled.  The 
August 2007 VA examination pertains only to the Veteran's 
erectile dysfunction and skin problems related to diabetes, but 
not to the underlying diabetes or to the peripheral neuropathy.  
No new examination for the claims under appeal was ever 
rescheduled, despite the Veteran's clear contention that the 
disabilities had worsened since the 2005 examinations.

VA is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his service-
connected disabilities. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board 
has no discretion and must remand these claims. 

Depression

The record reflects that in August 2008, the Veteran was awarded 
service connection for adjustment disorder with depressed mood, 
and assigned a 30 percent disability rating.  In an August 2008 
written statement, the Veteran expressed his disagreement with 
the 30 percent rating assigned.  To date, VA has not issued a 
Statement of the Case (SOC) with respect to this claim.  Under 
the circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent 
outstanding records with the claims folder, 
afford the Veteran the appropriate VA 
examination(s) to determine the current 
nature, severity and manifestations of his 
diabetes mellitus and peripheral neuropathy 
of the bilateral upper and bilateral lower 
extremities.  The claims folder must be made 
available to and reviewed by the examiner.  
All appropriate tests and studies should be 
conducted, and the examiner must identify all 
manifestations of the Veteran's diabetes 
mellitus and discuss the severity of the 
conditions.  A complete rationale for any 
conclusions should be set forth in a legible 
report.

2.  Issue the Veteran an SOC as to his claim 
for an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood, 
to include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

3.  Readjudicate the Veteran's diabetes and 
peripheral neuropathy claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

